Citation Nr: 9923458	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to May 
1983.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case, or within the remainder of the one-year period 
following notification of the decision being appealed.

The present case arises from a February 1993 rating action in 
which the veteran was denied an increased disability rating 
for a left knee disorder.  The left knee had been evaluated 
as 10 percent disabling since October 1984.  In the February 
1993 rating action, the veteran was assigned a temporary 
total (100 percent) rating for convalescence pursuant to 
38 C.F.R. § 4.30, effective from May 1992, following surgery 
on the knee.  The schedular 10 percent evaluation was then 
resumed, effective from July 1992.  The veteran filed an NOD 
in April 1993.

While the appeal was pending, a subsequent rating action in 
May 1993 increased the veteran's disability rating from 10 
percent to 20 percent, effective from July 1992.  In June 
1993, an SOC was issued by the RO, and a substantive appeal 
was filed by the veteran in August 1993.  In November 1993, 
the veteran testified before a hearing officer at the VARO in 
Philadelphia.  In May 1994, a Hearing Officer's Decision and 
a supplemental statement of the case (SSOC) was issued.  
Thereafter, the veteran's appeal came before the Board, which 
in an April 1998 decision, remanded the appeal back to the RO 
for additional development.  A SSOC was issued in April 1999.  




FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In February 1999, a VA medical examination of the 
veteran's left knee revealed boggy swelling; minimal 
tenderness in both medial and lateral compartments; no 
evidence of easy fatigability, incoordination, 
instability, or locking of the knee joint; flexion to 80 
degrees and extension to 0 degrees; and degenerative 
changes on radiographic study.  

3. The veteran's left knee does not exhibit ankylosis, 
limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees, and there is no impairment of the 
tibia and/or fibula.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for a left knee disorder in a July 1984 
rating action, and assigned a noncompensable disability 
evaluation.  In March 1985, the veteran's disability rating 
for his left knee was increased to 10 percent.  

Thereafter, in 1991, the veteran was diagnosed with internal 
derangement of the left knee and a left knee arthroscopy was 
performed.  The discharge summary from that treatment, dated 
in November 1991, revealed that the veteran had an anterior 
cruciate ligament deficient knee with advanced degenerative 
changes, as well as a surgically removed medial meniscus.  
The veteran's lateral meniscus, however, appeared completely 
intact.  In May 1992, the veteran underwent an additional 
surgical procedure on his left knee at the VAMC Philadelphia.  
A discharge summary, dated that same month, noted the veteran 
having undergone a surgical arthroscopy of his left knee with 
anterior cruciate ligament reconstruction.  

In June 1992, the veteran submitted the application for 
benefits, which is the subject of this appeal.  In April 
1993, the veteran was medically examined for VA purposes.  
The examiner's diagnosis was post-operative left knee 
anterior cruciate ligament (ACL) repair, with medial lateral 
laxity, decreased range of motion, and mild limp secondary to 
pain.  (Range of motion of the knee was to 180 degrees 
extension, and to 90 degrees flexion.)  A radiographic study 
of the veteran's left knee revealed advanced degenerative 
changes with narrowing and osteophyte formation.  

Thereafter, in November 1993, the veteran testified before a 
hearing officer at the VARO in Philadelphia.  Under 
questioning, the veteran reported that his knee was 
chronically painful, and because of pain and swelling, he 
could not sit or stand for long periods of time.  He also 
reported that his left knee would give out on him and cause 
him to fall or stumble, and that he had a decreased range of 
motion.  In addition, the veteran testified that he took 
Ibuprofen twice a day to combat the pain and swelling in his 
knee, and that he was restricted to walking two or three 
blocks at a time before he was forced to sit down and rest 
his knee.  

In December 1993, the veteran was medically examined for VA 
purposes.  He reported a constant aching in his left knee, 
and that the knee became aggravated on kneeling, running or 
walking long distances, or after sitting for a long period of 
time and getting up.  On further clinical evaluation, there 
was slight increased prominence of the soft tissue about the 
left knee, with crepitation but no definite effusion.  Range 
of motion findings included flexion to 140 degrees and 
extension to 0 degrees.  There was discomfort noted on full 
flexion and passive rotary movement of the left knee.  There 
was no "undue laxity of the ligaments," and there was good 
muscular strength of the left leg.  The examiner's diagnosis 
was residuals of injury to the left knee including repair of 
the anterior cruciate ligament, along with left knee strain 
associated with intermittent synovial irritation and 
synovitis.  

In January and February 1994, the RO received VAMC 
Philadelphia treatment records, dated from January 1992 to 
July 1993; and a Hospital of the University of Pennsylvania 
MRI (magnetic resonance imaging) report, dated in August 
1993.  In particular, these records noted the veteran's 
complaints of pain, swelling, and laxity in his left knee, 
especially after physical activity.  An MRI study revealed 
discontinuity of the ACL graft in the left knee status post 
ACL repair, moderate size joint effusion, osteoarthritic 
changes involving all three compartments of the left knee, an 
absent/attenuated anterior horn of the medial meniscus, and a 
thickened and discontinuous medial collateral ligament.  

In February 1999, the veteran was medically examined for VA 
purposes.  He complained of chronic pain in his left knee 
joint, which became worse with exertion and movement, and was 
prone to flare-up and exacerbations on top of his daily pain.  
The veteran reported that there were some days when he could 
not even move the left knee joint.  On further clinical 
evaluation, there was chronic boggy swelling of the left knee 
as compared to the right.  There was minimal tenderness in 
both medial and lateral compartments.  Range of motion 
findings revealed flexion to 80 degrees and extension to 0 
degrees, with pain and stiffness in the knee joint on flexion 
greater than 80 degrees.  There was no evidence of easy 
fatigability or incoordination, and repetitive motion did not 
cause an additional loss of range of motion.  There was also 
no evidence of any instability, or locking of the knee joint.  
A radiographic study revealed moderately degenerative joint 
disease and surgical changes. The examiner's impression was 
degenerative arthritis of the left knee joint, with a 
worsening of the left knee condition with over exertion. 



II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected left knee 
disability is more severe then previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 20 percent evaluation for the veteran's 
left knee disability, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, for impairment 
of the knee, severe recurrent subluxation or lateral 
instability warrants a 30 percent rating, moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating, and a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.

Several alternative DCs are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  Under DC 
5256, when there is favorable ankylosis of either knee, a 30 
percent evaluation is warranted.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  

Under DC 5260, limitation of flexion of the leg to 15 degrees 
is rated 30 percent disabling, and flexion limited to 30 
degrees is rated 20 percent disabling.  Under DC 5261, 
limitation of extension of the leg to 15 degrees is rated 20 
percent disabling, and extension limited to 20 degrees is 
rated 30 percent disabling.  Under DC 5262, nonunion of the 
tibia and fibula warrants a 40 percent evaluation.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation, and with moderate knee or 
ankle disability warrants a 20 percent evaluation.  

Under DC 5258, a 20 percent evaluation is warranted when 
there is dislocation of semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
This is the highest rating under this code, and would 
therefore not be favorable as to the veteran's appeal.  

A review of the evidence reflects that the veteran has 
undergone a number of surgeries on his left knee including 
ACL reconstruction.  Radiographic studies and an MRI scan 
revealed degenerative changes in the left knee joint.  
Following his ACL reconstructive surgery, the veteran has 
complained of chronic pain, swelling, instability, and 
stiffness in his left knee, especially after physical 
activity such as running.  He reported wearing a knee brace.  
On VA examination in February 1999, there was boggy swelling 
in the left knee; minimal tenderness in both medial and 
lateral compartments; no evidence of easy fatigability, 
incoordination, instability or locking of the knee joint; 
flexion to 80 degrees and extension to 0 degrees, with pain 
and stiffness in the knee joint on flexion greater than 80 
degrees.  In addition, repetitive motion did not cause any 
additional loss in range of motion.  A radiographic study 
revealed moderate degenerative joint disease and surgical 
changes.  The examiner's impression was degenerative 
arthritis of the left knee joint, with a worsening of the 
left knee condition with over exertion.  

In view of the above evidence, the Board concludes the 
criteria for an increased rating to 30 percent for the 
veteran's left knee disability under DC 5257 are not met.  As 
set forth above, the objective medical findings on the most 
recent VA examination do not reflect the presence of 
instability, locking, or incoordination.  Thus, the presence 
of a severe knee impairment is not shown.  The Board has also 
considered assigning the veteran a higher disability 
evaluation pursuant to Diagnostic Codes 5256, 5260, 5261, and 
5262.  However, there have been no objective medical findings 
of ankylosis of the left knee.  The evidence also does not 
reflect limitation of leg flexion to 15 degrees, limitation 
of extension to 20 degrees, or impairment of the tibia and/or 
fibula.  Therefore, these diagnostic codes are not applicable 
at this time.  

In addition, the Board has considered the applicability of 
the precedential judicial decision in DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995), wherein the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals, prior to March 1, 1999) held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
as to additional factors affecting limitation of motion.  
However, evaluation under DC 5257, is not predicated on loss 
of range of motion, and thus 38 C.F.R. §§ 4.40, 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet.App. 7, 11 (1996).  Moreover, even though the most recent 
examining physician noted the potential for the veteran to 
make his knee condition worse with over exertion, physical 
examination in 1999 revealed that repetitive motion did not 
cause any additional loss in range of motion, and there was 
no evidence of easy fatigability or incoordination.  Thus, 
the provisions of sections 4.40 and 4.45 do not call for the 
assignment of an increased rating for the veteran's left knee 
disability.  

Furthermore, the Board has also considered the veteran's 
appeal under VAOPGCPREC 23-97 (July 1, 1997), in which it was 
held that, when a claimant has a disability rating under DC 
5257 for instability of the knee, and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero percent rating under DC 5260 or DC 5261, a 
separate rating is available under DC 5003 or DC 5010.  We 
note that a zero percent rating under DC 5260 would require a 
showing of flexion limited to 60 degrees, and under DC 5261 a 
showing of extension limited to 5 degrees.  In this instance, 
as noted above, the most recent VA examination in 1999 
reflected flexion to 80 degrees and full extension to zero 
degrees.  Therefore a separate, additional rating under 5003 
or 5010 is not applicable here.  

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's left knee disability, 
beyond 20 percent, are not met.  In reaching this decision, 
we have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's condition as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standard and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, the 
disability has not caused marked interference with employment 
or necessitated frequent hospitalization.  The veteran has 
reported pain in his left knee, but has not indicated an 
inability to complete tasks or that he has been absent from 
work because of this disability.  See Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 
94-96 (1996).


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

